Citation Nr: 0022884	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for fracture of the 
T-11 vertebra.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from June 1984 to 
April 1988 and from September 1992 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for hypertension, and granted entitlement to 
service connection for a fracture of the T-11 vertebra with 
assignment of a noncompensable evaluation effective from 
February 26, 1993.

In October 1997 the RO determined that the date of the grant 
of entitlement to service connection for a fracture of the T-
11 vertebra effective February 26, 1993 was clearly and 
unmistakably erroneous, and determined that April 19, 1993 
was the proper date.  A notice of disagreement was not filed 
with the above determination, and the issue is accordingly 
not considered as part of the current appellate review.  The 
RO also granted entitlement to an initial compensable 
evaluation of 20 percent for a fracture of T-11 effective 
from April 19, 1993.

In June 2000 the veteran provided oral testimony before the 
undersigned Board Member sitting at the RO, a transcript of 
which has been associated with the claims file.

The issue of an increased evaluation for fracture of the T-11 
vertebra is addressed in the remand portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain a portion of the veteran's service medical 
records, which were not on file at the  National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  

Available service medical records show that in December 1986 
the veteran's blood pressure was taken when he was seen for a 
follow-up examination.  His blood pressure was 138/100.

A radiologic report dated in January 1987 indicated labile 
hypertension.  

In October 1992 the veteran's blood pressure was taken when 
he sought emergency care treatment for swelling of the left 
side of his throat.  At that time his blood pressure was 
138/82.

VA conducted a medical examination of the veteran in June 
1993.  He reported he was diagnosed in 1986 with labile 
hypertension.  He stated that he was put on a three-month 
protocol of getting his blood pressure taken every day.  
The veteran further stated he was told that his blood 
pressure did not warrant treatment.  It was noted that he did 
not take medication for hypertension.  On examination the 
physician and the nurse took his blood pressure.  Sitting it 
was 146/86, 138/82 and 157/79 respectively.  Lying his blood 
pressure was 148/76, and standing it was 142/88.  The 
diagnosis was history of labile hypertension currently 
normotensive.

In March 1994 the veteran was seen by VA with complaints of 
dizziness and elevated blood pressure for the previous 2 to 3 
months.  His blood pressure was 158/73 and 130/102.  It was 
noted that the veteran's wife, who is a nurse, took his blood 
pressure at home.  The systolic pressure was in the 140's and 
the diastolic pressure was in the 90's.  The diagnosis was 
history of labile hypertension with no workup.

In March 1999 blood pressure taken in the A.M. was 134/104; 
fifteen minutes later it was 132/100.  Hypertension was 
diagnosed on two occasions in March 1999.

At his personal hearing in June 2000 the veteran testified 
that when he went for a check-up for a parachute injury, in-
service, the physician told him that his blood pressure was 
extremely high.  He stated that a series of tests were 
ordered and he was seen on at least three different 
occasions.  Hearing Transcript (Tr.) p. 3.  He further stated 
that he was under study for six months because the readings 
were extremely high and extremely low within 5-minute 
intervals.  Complete elimination of table salt was 
recommended.  Tr., p. 4.  He reported that he was currently 
undergoing treatment for hypertension and had been for the 
past two years.  Tr., p. 4.  He stated that the treatment is 
Lopressor, 50 milligrams.  Tr., p. 5.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999); See also 
Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may also be granted for certain chronic 
diseases, including hypertension, if manifest to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 
(1999).

Pursuant to the criteria which were effective prior to 
January 12, 1998 (when the criteria for rating Diseases of 
the Arteries and Veins were revised), hypertensive vascular 
disease (hypertension and isolated systolic hypertension) was 
evaluated as follows: diastolic pressure predominantly 130 or 
more warranted a 60 percent evaluation; diastolic pressure 
predominantly 120 or more warranted a 40 evaluation; 
diastolic pressure predominantly 110 or more or with definite 
symptoms warranted a 20 percent evaluation; and diastolic 
pressure predominantly 100 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control of hypertension warranted a 10 percent 
evaluation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Since VA has been unable to obtain a portion of the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The evidence of record reflects that the RO pursued 
service medical records pertaining to the veteran through the 
NPRC, and received verification that no such records were on 
file.  The evidence also reflects, and the Board is 
satisfied, that the RO has attempted to locate additional 
pertinent evidence regarding the veteran's military service.  
The analysis set forth below, therefore, was undertaken 
pursuant to the duties and obligations set forth in Pruitt, 
Id. and O'Hare, Id.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.




The threshold question to be answered is whether the veteran 
has presented a well-grounded claim; that is, a claim which 
is plausible.  If he has not presented a well grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim as any such 
additional development would be futile.  Murphy, supra. 

In this case, service medical records disclose that the 
veteran had a blood pressure reading of 138/100 in 1986 and 
138/82 in 1992.  In 1987 labile hypertension was shown on a 
radiologic report, but was not clearly indicated as a 
diagnosis.  This evidence does not show that the veteran had 
consistently elevated blood pressure readings in service.  
Furthermore, in-service medical evidence does not show he was 
diagnosed with essential hypertension.

A VA examination in June 1993 revealed the veteran was 
normotensive with regard to blood pressure readings.  In 
other words, hypertension was not found and/or diagnosed.  On 
March 18, 1994 he was diagnosed with a history of labile 
hypertension, and there was no current diagnosis of 
hypertension.  His blood pressure taken on clinical 
evaluation on the same date was 158/73 and 130/102.  It was 
noted that his blood pressure was taken at home and his 
systolic pressure was in the 140's and diastolic pressure in 
the 90's.  

During the first post service year, that is from February 
1993 to February 1994, it is not shown that the veteran's 
diastolic blood pressures were predominantly 100 or more, nor 
that he required continuous medication for control of 
hypertension.  As the Board noted above, the veteran was 
found to be normotensive on VA examination in February 1993, 
and when examined in June 1993, he was not under continuous 
medication for hypertension.  The veteran is not shown to 
have had hypertension which was disabling to a compensable 
degree during his first post service year.




Medical records in March 1999 showed diastolic pressure at 
100 and above, and include a diagnosis of hypertension.  
However, the veteran has submitted no competent medical 
evidence that his hypertension has been linked to his 
service.  See Caluza, supra.  Since the current diagnosis of 
hypertension has not been linked to service by competent 
medical authority, the veteran's claim of entitlement to 
service connection for hypertension is not well grounded.

In addition, the only evidence, which the veteran has 
submitted, which supports a finding of a nexus for his 
currently diagnosed hypertension to service is his own 
assertions.  As a lay person, however, he cannot provide 
evidence of such a nexus, inasmuch as a "lay person is not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc); Grivois, supra; 
Espiritu, supra.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hypertension is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Moreover, the veteran asserted that while in-service he 
underwent a series of tests and he was under study for six 
months due to hypertension.  He also stated that he was 
diagnosed with hypertension in 1985 at Cutler Army Hospital.  
Medical reports of record from Cutler Army Hospital provide 
no clear diagnosis of hypertension. 

Although evidentiary assertions by the veteran must be 
accepted as true for the purpose of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  




This exception applies to the lay assertions by the veteran 
who contends that there is an etiological link between 
current hypertension and service.  Even though, in this 
instance, the benefit-of-the-doubt rule is more carefully 
considered due to the absence of a portion of the veteran's 
service medical records, the veteran is still required to 
submit sufficient evidence of a causal nexus between the in-
service incurrence and his current hypertension.  In the 
absence of any objective medical evidence of a nexus to 
service, the claim for service connection for hypertension is 
not plausible, and must be denied as not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested or obtained that 
would well ground his claim.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it not being well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  

In light of the veteran's failure to meet the initial burden 
of the adjudication process, the Board concludes that he has 
not been prejudiced by the decision herein.  This is because 
in assuming that the claim was well grounded, the RO accorded 
him greater consideration than his claim in fact warranted 
under the circumstances.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996);. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for 
hypertension is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for hypertension, the 
appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
The Board notes that the veteran's claim for an initial 
evaluation in excess of 20 percent for his fracture of the T-
11 vertebra is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, a plausible claim have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's allegations concerning the severity of 
his fracture of the T-11 vertebra (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim is well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide an adequate examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)).  The Court has further held that 
diagnostic codes predicated upon limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Johnson 
v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In July 1997 the veteran was afforded a VA compensation 
examination of his thoracic spine.  The examiner noted that 
the veteran took medication for control of his pain and was 
suffering from intermittent muscle spasm.  The VA examiner 
did not address functional loss due to pain on flare-ups, 
fatigability, incoordination, weakness, etc.  The Board is of 
the opinion that a contemporary, comprehensive orthopedic 
examination addressing functional loss due to pain would 
materially assist in the adjudication of this appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his well-grounded claim of 
an initial evaluation in excess of 20 percent for fracture of 
the T-11 vertebra under 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1999), the case is remanded to the RO for 
further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his fracture of 
the T-11 vertebra.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his fracture of the 
T-11 vertebra.  Any further indicated 
special studies should be undertaken.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected fractured T-11 vertebra in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a) Does the service-connected fracture 
of the T-11 vertebra involve only the 
fractured area, or does it involve the 
muscles and nerves?

(b) Does the service-connected disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(d) The examiner is also requested to 
comment upon whether there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service- 
connected disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be dissociated, 
the examiner should so indicate.

The examiner should also be requested to 
express an opinion as to the impact of 
the veteran's fracture of the T-11 
vertebra on his ability to work.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not , the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 20 
percent for the veteran's fracture of the 
T-11 vertebra.  

In this regard, the RO should document 
its consideration of the applicability of 
the criteria under 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999), and 
Fenderson v. West, 12 Vet. App. 119 
(1999) as to appeals of the initial 
grants of service connection and 
evaluations assigned permitting 
assignment of "staged" ratings.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination may result in the 
denial of the increased compensation claim (38 C.F.R. § 3.655 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

